DETAILED ACTION
Applicant's response, filed 31 March 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-85 are cancelled.
Claims 86-104 are newly added.
Claims 86-104 are pending.
Claims 86-104 are rejected.
Claims 86, 88-89, 91-92, 94-95, and 99-104 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional App. No. 62/107,258 filed 24 Jan. 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the claimed invention is 23Jan. 2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 May 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the cited references have been considered by the examiner.

Claim Objections
The objection of claims 46 and 84 in the Office action mailed 01 Oct. 2021 has been withdrawn in view of the cancellation of these claims received 31 March 2022.
Claims 86, 88-89, 91-92, 94-95, and 99-104 are objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claims 86 and 103-104 recite “…receive a static multiscale module map…, wherein the static…, wherein each node…, wherein at least some…, wherein at least some…, wherein each member…”, which should include an “and” after the penultimate wherein clause in the list, to recite “…wherein at least some…, wherein at least some…, and wherein each member…”.
Claims 86 and 103-104 recite “…receive a static multiscale module map…, wherein at least some of individual parent modules represent groups of genes, proteins…, wherein each member of the group is represented by…”. Given the claims recite that some of the parent modules represent “groups”, and not a single group, to use consistent language, the claims should be amended to recite “…wherein each member of each group is represented by…”.
Claims 86 and 103-104 recite “…a display of the multidimensional multiscale module map…, the multidimensional multiscale module map including…., the display of the multidimensional multiscale module map selectively visually…”, which should include an “and” after the penultimate member of the list to recite “…the multidimensional multiscale module map including…., and the display of the multidimensional multiscale module map selectively visually…”.
Claims 88-89, 91-92, 94-95, and 99-102 recite “…wherein the visualization/inference engine is configured to…”, which should be amended to recite “…wherein the visualization/inference engine is further configured to…”, to clarify that the engine is further configured relative to independent claim 86, from which the claims depend.
Claim 94 recites “…generate a ranked list of module associations…, display the list of module associations”. To use consistent language and clarify the list of module associations refers to the ranked list, claim 94 should be amended to recite “…display the ranked list of module associations”.
Claim 95 recites”…within a display of a list of modules, and in response zoom-in the display…”, which is a grammatical error and should include a comma following “in response”, to recite “…modules, and in response, zoom-in…”.
Claim 97 recites “The computer system of claim 96, further a query engine…”, which is a typographical error and should recite “…of claim 96, further comprising a query engine…”. Furthermore, claim 97 should be amended to be indented at the same level as the rest of the claims.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments regarding the claim objections at pg. 10, para. 2 have been fully considered but they do not pertain to the newly recited claim objection set forth above.

Claim Interpretation
Claims 86 and 103-104 recite a “multidimensional multiscale module map”, which is discussed in [0042]. The term is defined as a multiscale map of data, wherein the map comprises data from patients, cell lines or animal models that are integrated and transformed into module level scores.
Claims 86 and 103-104 recite “a static multiscale module map”, which is discussed in [0041] of the specification. The term is defined as a map that contains biological processes pertaining to human biology. 
Claims 86 and 103-104 recite a “module”, which is discussed in [0043] of the specification. The term is defined as loci, protein complexes, biological networks, biological pathways, higher level biological-processes and biological functions.
Claims 94 and 96 recites “module associations”. Applicant’s specification at para. [0097] discloses that module associations appear as edges in the map. Therefore, the module associations are interpreted to refer to the associations between different modules (e.g. edges, given the modules corresponds to nodes).

Claim Interpretation- USC § 112(f)
The interpretation of the various engines under 35 U.S.C. 112(f) in claims 36, 48, and 73-75 in the Office action mailed 01 Oct. 2021 has been withdrawn in view of the cancellation of these claims received 31 March 2022.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 89 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claim 89 recites “…the visualization engine is configured to receive user input including a comment regarding a corresponding module clinical state, and transmit the comment and an identifier of the corresponding module clinical state to a remote server hosting an interactive visualization framework for multiple remote users”.
Applicant’s specification does not provide support for transmitting the comment regarding a corresponding module clinical state and an identifier of the corresponding module clinical state to a remote server. Instead, Applicant’s specification at para. [0036]-[0037] and FIG. 19 discloses a discussion wall that allows users to post and discuss variants, genes, modules, relations, or other biological or clinical features specific to the subject or sample, and discloses a particular example of a discuss wall pertaining to a variant within a patient in FIG. 19, such that the wall is specific to a patient. Applicant’s specification at para. [0105]-[0106] further discloses users may discuss/share information of biological or clinical interest. At para. [0142] and [0168], Applicant’s specification discloses users can post to a subject or sample wall with text comments, and the post can contain reference to entities or an entity in a variant table. However, Applicant’s specification does not disclose transmitting a comment with an identifier of a specific module clinical state (e.g. cancer) to a remote server; that is, Applicant’s specification does not disclose any comments transmitted/posted with an identifier of a clinical state, or any discussion walls specific to a clinical state, rather than a patient. It is further noted that in Applicant’s arguments filed 31 March 2022, Applicant remarks at pg. 8 regarding claim 89 that support for the limitation can be found in para. [0139] of Applicant’s specification; however, para. [0139] discloses displaying a list of high-scoring or significant associations, but does not disclose users posting comments and/or transmitting such comments with an identifier of a clinical state. 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “…the visualization engine is configured to receive user input including a comment regarding a corresponding module clinical state, and transmit the comment and an identifier of the corresponding module clinical state to a remote server hosting an interactive visualization framework for multiple remote users” recited in claim 89 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).


Claim Rejections - 35 USC § 112(b)
The rejection of claims 32, 36, 45-46, 48, 72-74, and 83-85 under 35 U.S.C. 112(b) in the Office action mailed 01 Oct. 2021 has been withdrawn in view of the cancellation of these claims received 31 March 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 87, 90, and 98 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 87 is indefinite for recitation of “…indicates a number of biological entities assigned to the module”. Claim 86, from which claim 87 depends recites “…the static multiscale module map includes a plurality of nodes…, wherein each node represents a module”. Therefore, it’s unclear which module of the plurality of modules (e.g. the plurality of nodes), “the module” recited in claim 87 is intended to refer to, or if claim 87 intends to refer to each of the modules. As such, the metes and bounds of the claims are unclear. For purpose of examination, “the module” is interpreted to refer to at least one of the plurality of modules. To overcome the rejection, the claim can be amended to recite “…wherein the size of a module in the display indicates a number of biological entities assigned to the respective module”, or “…wherein the size of each module in the display indicates a number of biological entities assigned to the respective module”.
Claim 90 is indefinite for recitation of “…the clinical state module score and a corresponding reference module score”. Claim 86, from which claim 90 depends, recites “…map a plurality of clinical state module scores…”. Therefore, it’s unclear which clinical state module score, “the clinical state module score” is intended to refer to, or if claim 90 intends to refer to each of the clinical state module scores. As such, the metes and bounds of the claim is unclear. For purpose of examination, “the clinical state module score” is interpreted to refer to one or more of the plurality of clinical state module scores. To overcome the rejection, the claim can be amended to recite “…wherein the color of a module in the display represents a difference between the respective clinical state module score and a corresponding reference module score” or “…wherein the color of each module in the display represents a difference between the respective clinical state module score and a corresponding reference module score”.
Claim 98 is indefinite for recitation of “…wherein mapping the clinical state module score for the parent module is performed…”. Claim 86, from which claim 98 depends, recites “….a plurality of nodes…, wherein each node represents a module,….at least some individual parent modules” and later recites “…a plurality of clinical state module scores”, such that there are multiple parent modules and clinical state module scores. Therefore, it’s unclear which clinical state module score for which parent module claim 98 is intended to refer to, or if claim 98 intends to refer to each clinical state module score for each parent module. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 98 can be amended to recite “…wherein mapping the plurality of clinical state scores comprising mapping a clinical state module score for a parent module according to data characterizing a parent or ancestor of the respective parent module”.

Response to Arguments
Applicant's arguments filed 31 March 2022 regarding 35 U.S.C. 112(b) at pg. 11, para. 2 to pg. 12, para. 1 have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b) set forth above.

Claim Rejections - 35 USC § 112(d)
The rejection of claims 48, 74, and 78-79 under 35 U.S.C. 112(d) in the Office action mailed 01 Oct. 2021 has been withdrawn in view of the cancellation of these claims received 31 March 2022.

Claim Rejections - 35 USC § 101
The rejection of claims 32, 36, 45-46, 48, 72-79, and 81-85 under 35 U.S.C. 101 in the Office action mailed 01 Oct. 2021 has been withdrawn in view of the cancellation of these claims received 31 March 2022.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 86-104 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 86 and 103-104 recite the following steps which fall under the mental processes groupings of abstract ideas:
map a plurality of clinical state module scores for a clinical state to the modules of the static multiscale module map to generate a multidimensional multiscale module map characterizing one or more patients, wherein mapping a clinical state module score for a parent module is performed according to data characterizing descendant modules of the parent module; and
identify a statistically significant subset of clinical state module scores whose differences from corresponding reference module scores meet a statistical significance condition.
The identified claim limitations falls into one of the group of abstract ideas of mental processes, for the following reasons: In this case, mapping scores for a clinical states to nodes (e.g. modules) on a module map based on data characterizing descendent modules involves analyzing data of descendent modules for each parent module to determine a score for the parent module, which amounts to a mere analysis of data that can be practically performed in the mind. Furthermore, identifying a statistically significant subset of the clinical state module scores involves comparing a difference from a reference score to a threshold to determine if the difference is above or below said threshold (e.g. a statistical significance condition), which amounts to performing data comparisons. Furthermore, other than reciting the steps are executed by a hardware processor (claims 86 and 103) or are stored on a computer-readable medium, nothing in the claims precludes the steps from being practically performed in the mind or with pen and paper. Therefore, these limitations recite a mental process. See MPEP 2106.04(a)(2) III.
Dependent claims 93-94, and 98 further recite an abstract idea. Dependent claim 93 further recites the mental process of analysis of the clinical state to characterize an individual patient with a condition. Dependent claim 94 further recites the mental process of generating a ranked list of module associations ranked by statistical significance. Dependent claim 98 further recites the mental process of mapping the clinical state module score for a parent module using data characterizing a parent or ancestor of the parent module. Therefore, claims 86-104 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 93 and 98 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 86 and 103-104 include:
at least one hardware configured to execute a mapping engine, an inference engine connected to the mapping engine, and a visualization engine connected to the inference engine (claim 86);
at least one hardware processor of a computer system (claim 103); 
a non-transitory computer-readable medium storing instructions (claim 104).
receive a static multiscale module map representing a hierarchy of biological components, wherein the hierarchy has at least three levels, wherein the static multiscale module map includes a plurality of nodes hierarchically interconnected by edges, wherein each node represents a module, wherein each edge connects a parent module to a descendant module, wherein at least some individual parent modules are connected to multiple descendant modules, wherein at least some individual parent modules represent groups of genes, proteins, mRNA, microRNA, amino acid sequences, DNA sequences, protein complexes, or cellular components, wherein each member of the group is represented by a corresponding descendant module (i.e. receiving data); and
generate a display of the multidimensional multiscale module map characterizing the clinical state, the multidimensional multiscale module map including the module hierarchy of the static multiscale module map, the display of the multidimensional multiscale module map selectively visually highlighting modules having statistically significant clinical state module scores (displaying data).
The additional element of claims 87-90, 92, 94, 96-97, and 99-102 include:
…wherein a module size in the display indicates a number of biological entities assigned to the module (claim 87);
receive user input selecting the clinical state for display from a plurality of available choices (claim 88); 
receive user input including a comment regarding a corresponding module clinical state, and transmit the comment and an identifier of the corresponding module clinical state to a remote server hosting an interactive visualization framework for multiple remote users (i.e. transmitting data) (claim 89); 
wherein a module color in the display represents a difference between the clinical state module score and a corresponding reference module score (claim 90);
receive user input determining a statistical significance threshold, a type of association of interest, a statistical test, and/or one or more datasets used to derive clinical state module scores (i.e. receiving data) (claim 92);
display the list of module associations (i.e. displaying data) (claim 94);
an association database for storing a plurality of module associations (i.e. storing data) (claim 96).
a query engine connected to the association database configured to receive user queries for associations of modules to clinical phenotypes (i.e. receiving data) (claim 97);
display a time-dependence of at least one module-level attribute (i.e. displaying data) (claim 99);
display a disease diagnosis determined according to the multidimensional multiscale module map (i.e. displaying data) (claim 100);
display a patient survival length determined according to the multidimensional multiscale module map (i.e. displaying data) (claim 101); and
display a patient response to treatment determined according to the multidimensional multiscale module map (i.e. displaying data) (claim 102).
The additional elements of at least one hardware processor, a non-transitory computer-readable medium, receiving data, storing data, transmitting data, and displaying data are generic computer components or functions. Dependent claims 87 and 90, only serve to further limit the displayed data. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Therefore, the additionally recited elements amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 86-104 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claims 93 and 98 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 86 and 103-104 include:
at least one hardware configured to execute a mapping engine, an inference engine connected to the mapping engine, and a visualization engine connected to the inference engine (claim 86);
at least one hardware processor of a computer system (claim 103); 
a non-transitory computer-readable medium storing instructions (claim 104).
receive a static multiscale module map representing a hierarchy of biological components, wherein the hierarchy has at least three levels, wherein the static multiscale module map includes a plurality of nodes hierarchically interconnected by edges, wherein each node represents a module, wherein each edge connects a parent module to a descendant module, wherein at least some individual parent modules are connected to multiple descendant modules, wherein at least some individual parent modules represent groups of genes, proteins, mRNA, microRNA, amino acid sequences, DNA sequences, protein complexes, or cellular components, wherein each member of the group is represented by a corresponding descendant module (i.e. receiving data); and
generate a display of the multidimensional multiscale module map characterizing the clinical state, the multidimensional multiscale module map including the module hierarchy of the static multiscale module map, the display of the multidimensional multiscale module map selectively visually highlighting modules having statistically significant clinical state module scores (displaying data).
The additional element of claims 87-90, 92, 94, 96-97, and 99-102 include:
…wherein a module size in the display indicates a number of biological entities assigned to the module (claim 87);
receive user input selecting the clinical state for display from a plurality of available choices (claim 88); 
receive user input including a comment regarding a corresponding module clinical state, and transmit the comment and an identifier of the corresponding module clinical state to a remote server hosting an interactive visualization framework for multiple remote users (i.e. transmitting data) (claim 89); 
wherein a module color in the display represents a difference between the clinical state module score and a corresponding reference module score (claim 90);
receive user input determining a statistical significance threshold, a type of association of interest, a statistical test, and/or one or more datasets used to derive clinical state module scores (i.e. receiving data) (claim 92);
display the list of module associations (i.e. displaying data) (claim 94);
an association database for storing a plurality of module associations (i.e. storing data) (claim 96).
a query engine connected to the association database configured to receive user queries for associations of modules to clinical phenotypes (i.e. receiving data) (claim 97);
display a time-dependence of at least one module-level attribute (i.e. displaying data) (claim 99);
display a disease diagnosis determined according to the multidimensional multiscale module map (i.e. displaying data) (claim 100);
display a patient survival length determined according to the multidimensional multiscale module map (i.e. displaying data) (claim 101); and
display a patient response to treatment determined according to the multidimensional multiscale module map (i.e. displaying data) (claim 102).
The additional elements of at least one hardware processor, a non-transitory computer-readable medium, receiving data, transmitting data, storing data, and displaying data are generic computer components or functions. Dependent claims 87 and 90, only serve to further limit the displayed data. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  
Further regarding the additional element of transmitting data to a remove server, the courts have decided that receiving or transmitting data over a network is well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example i. receiving or transmitting data over a network, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).
The additional element of claims 91 and 95 include:
receive user input selecting a given module, and to generate a display of module attributes in response to the user input selecting the given module (claim 91); and
receive user input selecting a module within a display of a list of modules, and in response zoom-in the display of the multidimensional multiscale module map to the user-selected module (claim 95).
Furthermore, displaying network information on graphical user interfaces, including receiving a selection of a node and generating a display of node attributes in response to the selection and receiving a user input of a particular node and zooming in the display of the network in response to the selection, is well-understood, routine, and conventional. This position is supported by Shannon et al. (Cytoscape: A Software Environment for Integrated Models of Biomolecular Interaction Networks, 2003, Genome Research, 13, pg. 2498-2504; previously cited) and Shannon et al. (hereinafter, Grimes et al.) (RCtyoscape: tools for exploratory analysis, 2013, BMC Bioinformatics, 14:217, pg. 1-9; previously cited). Grimes et al. discloses that cytoscape has become the standard open source network visualization software in molecular biological (pg. 2, col. 2, para. 3), and shows that cytoscape includes a point-and-click graphical user interface (Abstract; pg. 3, col. 1, para. 2). Grimes et al. further discloses cytoscape allows for selecting a particular node (i.e. a module) to create a zoomed-in animation of the network (pg. 7, para. 2, e.g. select node “PDGFRA” to create zoomed-in animation). Shannon et al. also overviews Cytoscape for exploring biomolecular interaction networks (Abstract), and discloses that upon selection of a nodes, a list of attributes is displayed in a window (Figure 1c).
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 31 March 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that the claims are directed to eligible subject matter because they improve the functioning of a computer and/or technological field, in particular computers and associated methods for biomedical diagnostics and associated visualization”; Applicant remarks that the claims provide a particular solution to a technological problem of accurately and effectively providing clinical state (diagnostic) data according to data characterizing underlying biological components by employing a hierarchical state multiscale module map and associated clinical state data (Applicant’s remarks at pg. 13, para. 1 to 2). 
This argument is not persuasive. In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In this case, the independent claims recite at least one hardware processor and a computer-readable medium for receiving a static multiscale module map, mapping clinical state module scores the static multiscale module map to generate a multidimensional multiscale module map, identify statistically significant clinical state module scores, and then displaying the generated multidimensional multiscale module map. As discussed above, the additional elements of the independent claims include receiving the static multiscale module map (i.e. data input) and then displaying the generated multidimensional multiscale module map (i.e. displaying data). The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). That is, the limitation of displaying the map does not serve to improve computer capabilities, but rather merely invokes computers as a tool to display the generated map.
Regarding the technological problem of accurately and effectively providing clinical state data, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. See MPEP2106.05(a) II. Improvements in accurately and effectively providing (i.e. generating) clinical state (diagnostic) data amounts to an improved abstract idea. Furthermore, Applicant has not provided a technical explanation as to how the claims improves upon conventional functioning of a computer, or upon conventional technology or technological processes. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. See MPEP 2106.05(a). 

Applicant remarks that the present claims are directed to techniques that generate new data, and are not directed to or attempting to monopolize the general problem of providing clinical state data according to underlying biological component data, and thus the claims are directed to a concrete solution to a problem rather than the idea of a solution to the problem in general, citing Electric Power Group (Applicant’s remarks at pg. 14, para. 3 to pg. 15, para. 1).
This argument is not persuasive. While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo.  It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). Therefore, simply because the claims do not preempt all methods of providing clinical state data according to underlying biological component data does not guarantee eligibility. As discussed in the above rejection, the additional elements of the claims were found to not integrate the recited judicial exception into a practical application or provide significantly more; therefore, the claims were found to be directed to an abstract idea.

Applicant remarks that, similar to the claims in Trading Techs, the present claims provide a specific, structured, graphical user interface that improves accuracy of providing clinical state information based on underlying biological component data by including visually-highlighted modules having statistically significant clinical state module scores (Applicant’s remarks at pg. 15, para. 2).
This argument is not persuasive. It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. In contrast, in Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017), the courts found that a specific, structured graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price reflects an improvement to technology. See MPEP 2106.05(a) II. Specifically, the claims in Trading Techs involved a dynamic display that dynamically displays bid and ask prices alongside a static display, and prevents order entry at a changed price (e.g. due to rapid market movement), and thus “the claimed graphical user interface method imparts a specific functionality to a trading system” directed to a specific implementation of a solution to a problem in the software arts” (pg. 9, para. 1 of Trading Techs. Int’l, Inc. v. CQG, Inc.). In this case, the instant claims involve displaying a generated multidimensional multiscale module map, thus providing a user with information to facilitate making a diagnosis or using the information in some other way, similar to the claims in Trading Technologies; however, Applicant has not described a technical problem in the software arts, and how the claimed invention serves to solve the technical problem, as is the case in Trading Techs.

Applicant remarks that the claims are more specific than those at issue in Digitech, cited by the Office action, and that other cases cited by the Office Action are similarly inapposite (Applicant’s remarks at pg. 15, para. 3).
This argument is not persuasive. Digitech is not cited in the above rejection due to claim cancellations. Furthermore, Applicant has not pointed out which other cases cited in the above rejection are inapposite and for what reasons.

Applicant remarks that all computer-implemented claims, including those deemed eligible in Enfish, McRO, DDR, and Finjan may be performed using pen and paper using a simple method, but the relevant test is not whether certain methods may theoretically be performed in a human mind or using pen and paper, but that a claim with limitations that cannot practically be performed  in the human mind does not recite a mental process (e.g. specific data encryption or rendering a halftone image); Applicant remarks the instant claims include a number of steps that cannot be practically performed in the mind, including generating a display of the multidimensional multiscale module map selectively visualizing highlighting modules (Applicant’s remarks at pg. 15, para. 4 to pg. 16, para. 1).
This argument is not persuasive. Claims can recite a mental process even if they are claimed as being performed on a computer. In evaluating whether a claim that requires a computer recites a mental process, it is determined whether the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. See MPEP 2106.04(a)(2) III. C. The limitations identified to recite a mental process include the steps of “map a plurality of clinical state module scores for a clinical state to the modules of the static multiscale module map….” and “identify a statistically significant subset of clinical state module scores whose differences from corresponding reference module scores meet a statistical significance threshold”. In this case, the steps of mapping scores to nodes involves analyzing data associated with descendant modules to assign a score to a parent module, and then comparing a difference in the clinical state module scores to a statistical significance condition (e.g. a threshold) to identify statistically significant scores, which amounts to a mere analysis and comparison of data that can practically be performed in the mind. The claims are merely using a computer as a tool to perform these steps, and therefore, the claims are still considered to recite a mental process. This is in contrast to rendering a halftone image of a digital image, requiring the manipulation of computer data structures and thus requiring a computer, as in Research Corp. Techs. Regarding the step of generating a display of the multidimensional multiscale module map, this limitation was not identified to recite an abstract idea, and instead was analyzed under Step 2A, Prong 2 and Step 2B of the analysis. 

Claim Rejections - 35 USC § 103
The previous rejections of claims 32, 36, 45-46, 48, 72-79, 81, and 82-85 under 35 U.S.C. 103 in the Office action mailed 01 Oct. 2021 has been withdrawn in view of the cancellation of these claims received 31 March 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 86, 88, 91-93, 95-98, and 103-104 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (Quantitative assessment of biological impact using transcriptomic data and mechanistic network models, 2013, Toxicology and Applied Pharmacology, pg. 863-878; newly cited) in view of Shannon et al. (Cytoscape: A Software Environment for Integrated Models of Biomolecular Interaction Networks, 2003, Genome Research, 13, pg. 2498-2504; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 86 and 103-104, Thomson et al. discloses a method (claim 103) for assessing biological impact using mechanistic network models (Abstract), including that the method is carried out in the R statistical environment (e.g. software), which would necessarily require a computing system comprising at least one hardware processor (claim 86) and a non-transitory computer readable medium storing instructions to cause the computing system to perform the method (claim 104). Thomson et al. discloses the method comprises the following steps:
Thomson et al. discloses receiving a hierarchically organized network (i.e. a static multiscale module map), representing a hierarchy of biological components (e.g. gene expression) and includes at least three levels (Figure 1, e.g. hierarchy is composed of HYP, subnetwork, and network). Thomson discloses the static multiscale module map includes a plurality of nodes connected by edges, wherein each edge connects a descent module to a parent module (Figure 1, e.g. edges between "HYP" node and subnetwork node), wherein at least some parent modules are connected to multiple descendant modules (Figure 1, e.g. Epithelial proinflammatory signaling parent subnetwork is connected to multiple green descendant "HYP" nodes). Thomson further discloses some parent modules represent groups of genes  and each member of the group is represented by a corresponding descendent module)(Figure 1, e.g. a "HYP" node represents a group of genes and has multiple downstream/descendent gene nodes; pg. 866, col. 2, para. 1, e.g. HYPs represent a gene set; Table 2).
Thomson et al. discloses mapping a plurality of scores to the nodes/modules of the static multiscale module map, thus generating a multidimensional multiscale module map (Figure 1, e.g. scores for each HYP node, subnetwork node, and network node displayed alongside each node in the map), wherein mapping a module score for a parent node is performed using data from the descendant nodes of the parent node (pg. 867, col. 2, para. 2 to pg. 868, col. 2, para. 4, eqns. (1)-(3), e.g. HYP score is calculated using data from descendent gene nodes, subnetwork score is calculated using descendant HYP scores, network score is calculated from descendant subnetwork scores).
Thomson et al. discloses identifying statistically significant subset of module scores by comparing the scores determined from a population of interest with scores a reference population and determining if the difference results in a p-value of less than 0.05 (i.e. the difference meets a statistical significance condition) (pg. 867, col. 1, para. 2, e.g. the treated vs. control comparisons; pg. 869, col. 2, para. 5, e.g. scores of cigarette-exposed mice to cessation/control mice).
Thomson et al. discloses generating a display of the multidimensional multiscale module map characterizing the modules scores, wherein the multidimensional multiscale module map includes the module hierarchy of the static multiscale module map (Figure 1, e.g. hierarchy of modules/nodes included in addition to representations of the module scores for each node).
Regarding claim 98, Thomson et al discloses mapping the module score to a parent/subnetwork module is based on each of "HYP" for the subnetwork, wherein each "HYP" for the subnetwork is also used to characterized an ancestor/network module score (i.e. mapping the clinical state module score is performed according to data characterizing a parent or ancestor of the parent module) (Figure 1; pg. 868, col. 2, para. 3- pg. 869, col. 1, para. 1).

Thomson et al. does not disclose the following limitations:
Regarding claims 86, 93, and 103-104, Thomson et al. does not explicitly disclose that the module scores are for a clinical state characterizing one or more patients, as recited in claims 86 and 103-104, or an individual patient with a condition, as recited in claim 93. However, Thomson et al. discloses the module scores are generated from treated vs control comparisons (pg. 867, col. 2, para. 3), such as between mice treated with cigarette smoke compared to mice exposed to fresh air (pg. 869, col. 2, para. 3). Thomson et al. further discloses the above methodology can be applied to the assessment of disease states, for example by focusing on the lung of individuals with chronic obstructive pulmonary disease (COPD) (e.g. module scores would characterize COPD, a clinical state) (pg. 877, col. 1, para. 2). Thomson et al. discloses the network-based methodology for assessment of biological impact can be applied to diagnose a disease state (i.e. the clinical state characterizing an individual patient/one patient) (pg. 874, col. 2, para. 3; pg. 876, col. 2, para. 3). Thomson et al. further discloses that applying this methodology for assessing disease is important for assessing different alternatives for moderating disease progression (pg. 877, col. 1, para. 3). 
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Thomson et al. to have been applied to characterize and diagnose COPD, as suggested by Thomson et al. (pg. 874, col. 2, para. 3; pg. 876, col. 2, para. 3; pg. 877, col. 1, para. 2), such that the module scores are for a clinical state characterizing a patient. One of ordinary skill in the art would have been motivated to combine the method of Thomson et al. with the suggestion of Thomson et al. in order to allow for assessing different alternatives for moderating disease progression, as disclosed by Thomson et al (pg. 877, col. 1, para. 3). This modification would have had a reasonable expectation of success because Thomson et al. states the method can be applied to diagnosing and evaluating a clinical condition (pg. 877, col. 1, para. 2-3).

Further regarding claims 86 and 103-104, Thomson et al. does not disclose the display of the multidimensional multiscale module map selectively visually highlights modules having statistically significant clinical state module scores. However, this limitation was known in the art, before the effective filing date, as shown by Shannon et al.
Regarding claims 86 and 103-104, Shannon et al. discloses Cytoscape (i.e. a visualization engine), a software environment for visually integrating interaction networks and biological data (Abstract), including displaying an interaction network with a node fill color or border color based on the statistical significance of differential expression (i.e. node scores/values) (Figure 1(a)-(b); pg. 2501, col. 2, para. 1-2), such that statistically significant nodes are highlighted. Shannon et al. further discloses that determining significant modules within a network reduces network complexity by pinpointing just those regions whose states are perturbed by conditions of interest (pg. 2501, col. 2, para. 5).
It would have been prima facie obvious to one of ordinary skill in the art, to have modified the method of Thomson et al. to have selectively visually highlighted modules having statistically significant clinical state module scores in the display, as shown by Shannon et al. (Figure 1(b)-(b); pg. 2501, col. 2, para. 1-2). One of ordinary skill in the art would have been motivated to combine the methods of Thomson et al. with the method of Shannon et al. in order to pinpoint regions whose states are perturbed by conditions of interest, thus reducing network complexity, as shown by Shannon et al. (pg. 2501, col. 2, para. 5). This modification would have had a reasonable expectation of success because Thomson et al. discloses identifying statistically significant module scores (pg. 869, col. 2, para. 5), such that the method of Shannon et al. would have been applicable to the display of Thomson et al. 

Regarding claim 88¸ Thomson et al. does not disclose the visualization engine is configured to receive user input selecting the clinical state for display from a plurality of available choices.
Regarding claim 91, Thomson et al. does not disclose the visualization engine is configured to receive user input selecting a given module, and to generate a display of module attributes in response to the user input selecting the given module.
Regarding claim 92, Thomson et al. does not disclose the visualization engine is configured to receive user input selecting a given module, and to generate a display of module attributes in response to the user input selecting the given module.
Regarding claim 95, Thomson et al. does not disclose the visualization engine is configured to receive user input selecting a module within a display of a list of modules, and in response zoom-in the display of the multidimensional multiscale module map to the user-selected module.
Regarding claim 96, Thomson et al. does not disclose the system further comprises an association database connected to the inference engine, for storing a plurality of module associations.
Regarding claim 97, Thomson et al. does not disclose the system further comprises a query engine connected to the association database, configured to receive user queries for associations of modules to clinical phenotypes. 
 However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Shannon et al.
Regarding claim 88¸ Shannon et al. further discloses Cytoscape further allows for a user to select a condition (e.g. a clinical state) for display from among a plurality of choices (Figure 1(b), e.g. expression data overlayed onto network selected be a particular condition from the list).
Regarding claim 91¸Shannon et al. discloses Cytoscape allows a user to receive a user input of selected nodes (i.e. input selecting a given module), and then generates a display of module attributes for the selected modules (i.e. a display of module attributes in response to the user input selecting the given module) (Figure 1(c), e.g. attributes are displayed for selected nodes; pg. 2499, col. 2, para. 2).
Regarding claim 92, Shannon et al. discloses Cytoscape allows a user to select an input determining expression data sets (i.e. one or more datasets used to derive clinical state module scores) to be visually overlayed onto the network (Figure 1(a)-(b)).
Regarding claim 95, Shannon et al. discloses Cytoscape allows a user to receive an input selecting one or more nodes (i.e. modules) from a list of node names (Figure 1(a), e.g. layout current selection; pg. 2501, col. 2, para. 1, e.g. nodes may be selected by a list of names; Figure 3, e.g. selected nodes zoomed-in on display).
Regarding claim 96¸Shannon et al. discloses Cytoscape is connected to existing knowledge repositories, such as the gene ontology database (i.e. a database storing protein associations), and that the software allows linking the network to databases of functional annotations (i.e. module associations) (Abstract; pg. 2500, col. 1, para. 1; Figure 2). Shannon et al. further discloses the visualization tool is most powerful when used in conjunction with large databases of protein-protein and genetic interactions (I.e. module associations).
Regarding claim 97, Shannon et al. further discloses the software provides basic functionality to query the network, which is connected to the association database, that allows a user to query for associations of modules to clinical phenotypes (Abstract; Figure 1, e.g. user can select condition from "gal8OR" or wild-type; pg. 2501, col. 2, para. 5).
Further regarding claims 86, 88, 91-92, and 95-97, Shannon et al. further discloses a flexible and open system is required to facilitate general and extensible computations on the interaction network, and through such computations that high-level interaction may interface and drive the development of physico-chemical models (pg. 2498, col. 2, para. 2 to pg. 2499, col. 1, para. 2).
It would have been prima facie obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method and network of Thomson et al., to have utilized the various functionalities of the network visualization software (e.g. Cytoscape) of Shannon et al., which is configured to receive the various inputs of selecting a clinical state, selecting a given module, selecting a dataset, and resultingly display the clinical state, module attributes, and/or a zoom-in of the display, and also comprises a query engine connected to an association database allowing for a user to query associations (Abstract; Figures 1-2; pg. 2499, col. 2, para. 2; pg. 2500, col. 1, para. 1; pg. 2501, col. 2, para. 1-2 and 5), thus arriving at the inventions of claims 88, 91-92, and 95-97. One of ordinary skill in the art would have been motivated to combine the methods of Thomson et al. with the visualization method of Shannon et al. in order to facilitate general and extensible computations on the interaction network, driving the development of physico-chemical models, as shown by Shannon et al. (pg. 2498, col. 2, para. 2 to pg. 2499, col. 1, para. 2), given Thomson et al. discloses performing computations on an interaction network (Abstract; Fig. 1). This modification would have had a reasonable expectation of success because Thomson et al. discloses generating a hierarchical network overlayed with expression data (Fig. 1), and Shannon et al. discloses the layout of a displayed network can be hierarchical and overlayed with expression data (Figure 1(a), e.g. “hierarchical layout”; Figure1(b), e.g. expression data; pg. 2500, col. 2, para. 3), such that the visualization tool of Shannon et al. could be applied to the network and data of Thomson et al.
Therefore, the invention is prima facie obvious.

Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. in view of Shannon et al., as applied to claim 86 above, and further in view of Dutkowski et al. (A gene ontology inferred from molecular networks, 2013, Nat. Biotechnol., 31(1), pg. 1-20; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 87, Thomson et al. in view of Shannon et al., as applied to claim 86 above, does not disclose a module size in the display indicates a number of biological entities assigned to the module. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Dutkowski et al. 
Regarding claim 87, Dutkowski et al. discloses a method for analyzing molecular networks (Abstract), which includes a hierarchical network display where node sizes indicate the number of genes assigned to a particular term/pathway (Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system made obvious by claim Thomson et al. in view of Shannon et al., as applied to claim 86, by displaying the node sizes of the network based on a number of biological entities assigned to the node, as shown by Dutkowski et al. (Figure 2). One of ordinary skill in the art would have been motivated to combine the system made obvious by Thomson et al. in view of Shannon et al. and the method of Dutkowski et al. to combine the prior art elements of the network display made obvious by Thomson et al. and Shannon et al. and the node sizes based on a number of biological entities assigned to the node of Dutkowski et al., resulting in a network display with node sizes indicating a number of biological entities assigned to the node. One of or ordinary skill in the art would recognize the function of the network of Thomson et al. in view of Shannon et al. (e.g. representing a hierarchical relationship of genes/networks) as well as the function of the node sizes of Dutkowski et al. (e.g. indicating a number of assigned entities) would be the same individually and in combination, and would further recognize that the results of the combination would predictably result in a network with various node sizes, given each node in the original network of Thomson et al. have biological entities assigned to them (Figure 1).
Therefore, the invention is prima facie obvious.

Claims 89 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. in view of Shannon et al., as applied to claim 86 above, and further in view of Janevski et al. (US20140379379 A1; newly recited) . This rejection is newly recited and necessitated by claim amendment.
Regarding claim 89, Thomson et al. in view of Shannon et al., as applied to claim 86 above, does not disclose the visualization engine is configured to receive user input including a comment regarding a corresponding module clinical state, and transmit the comment and an identifier of the corresponding module clinical state to a remote server hosting an interactive visualization framework for multiple remote users. 
Regarding claim 100, Thomson et al. does not disclose the visualization engine is configured to display a disease diagnosis determined according to the multidimensional multiscale module map. However, Thomson et al. discloses the multidimensional multiscale module map can be applied to diagnose a disease state (pg. 874, col. 2, para. 3; pg. 876, col. 2, para. 3).
Furthermore, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Janevski et al.
Regarding clam 89, Janevski et al. discloses a clinical decision support system in which an interface with a comments section or users forum with multiple users is included for each of a plurality of modules ([0058[), wherein the modules include a breast cancer subtype module and a prognosis module (i.e. a clinical state) (FIG. 2; FIG. 10; [0036]; [0076]). Janevski et al. further discloses the clinical decision support system user interface communicates with a web server (FIG. 5), such that posting a comment under a specific module in the users forum requires transmitting the comment with a corresponding identifier (e.g. for the particular prognosis/breast cancer module) to the web server. Janevski et al. further discloses that such forums facilitate communication between a patient's physician and various medical specialists ([0059]).
Regarding claim 100, Janevski et al. further discloses presenting results to a clinician for each clinical question, which includes a diagnosis (Figures 2 and  6; [0041]; [0065]; [0075]). Janevski et al. further discloses using the clinical decision support system for present a diagnosis allows a clinician to explore the diagnosis and treatment options of a patient, thus streamlining the effectiveness of clinical data ([0006]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the visualization engine made obvious by Thomson et al. in view of Shannon et al., as applied to claim 86 above, to have been configured to receive user inputs including a comment regarding a corresponding module clinical state, and transmit the comment and an identifier of the module clinical state to a remote server hosting an interactive visualization framework for multiple remote users (e.g. the user forum), as shown by Janevski et al. ((FIG. 2; FIG. 5; FIG. 10; [0036]; [0076])). One of ordinary skill in the art would have been motivated to modify the system of Thomson et al. and Shannon et al. with the system of Janevski et al. in order to facilitate communication between a patient’s physician and various medical specialists ([0059]), given Thomson et al. discloses the network can be applied to diagnose a disease state (pg. 874, col. 2, para. 3; pg. 876, col. 2, para. 3). This modification would have had a reasonable expectation of success because Thomson discloses the network can be applied to diagnose a disease state (pg. 874, col. 2, para. 3; pg. 876, col. 2, para. 3), such that the users forum relating to a diagnosis of Janevski et al. would be applicable to a diagnosis of Thomson et al.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system made obvious by Thomson et al. in view of Shannon et al., as applied to claim 86 above, to have displayed a diagnosis made by the multidimensional multiscale map of Thomson et al., as shown by Janevski et al. (Figures 2 and  6; [0041]; [0065]; [0075]). One of ordinary skill in the art would have been motivated to modify the system of Thomson et al. and Shannon et al. with the system of Janevski et al. to allow a clinical to explore the diagnosis and treatment options of a patient, thus streamlining the effectiveness of clinical data, as shown by Janevski et al ([0006]). This modification would have had a reasonable expectation of success because Thomson discloses the network can be applied to diagnose a disease state (pg. 874, col. 2, para. 3; pg. 876, col. 2, para. 3), such that displaying a diagnosis according to Javenski et al. is applicable to Thomson et al.
Therefore, the invention is prima facie obvious.

Claims 90 and  94-95 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. in view of Shannon et al., as applied to claim 86 above, and further in view of Wang et al. (A network-based biomarker approach for molecular investigation and diagnosis of lung cancer, 2011, BMC Medical Genomics, 4(2), pg. 1-15; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 90, Thomson et al. in view of Shannon et al., as applied to claim 86 above, does not disclose a module color in the display represents a difference between the clinical state module score and a corresponding reference module score.
Regarding claim 94, Thomson et al. in view of Shannon et al., as applied to claim 86 above, does not disclose the inference engine is configured to generate and display ranked list of module associations ranked by statistical significance. 
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Wang et al.
Regarding claim 90, Wang discloses a network-based approach for diagnosing a clinical state (Abstract), and includes displaying a network with a node size is proportional to a carcinogenesis relevance value (CRV) for the node (Figure 4), wherein the CRV value is based on a difference for each protein/node score in a cancer protein network (i.e. a clinical state module score) and a non-cancer protein network (i.e. a reference module score)  (pg. 5, col. 1, para. 2 to col. 2, para. 3; pg. 6, col. 2, para. 1).
Regarding claim 94¸ Wang et al. further discloses generating and displaying a ranked list of the CRV values for each node (i.e. a ranked list of module associations with cancer) (Table 1). Wang et al. further discloses theses ranked list of proteins nodes can be further investigated to determine their mechanisms in carcinogenesis (pg. 6, col. 2, para. 2), and provides mechanistic insight into the process (pg. 12, col. 1, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system made obvious by claim Thomson et al. in view of Shannon et al., as applied to claim 86, by displaying the node sizes of the network based on a difference between a clinical module score and a refence module score, as shown by Wang et al. (Figure 4; pg. 5, col. 1, para. 2 to col. 2, para. 3; pg. 6, col. 2, para. 1). One of ordinary skill in the art would have been motivated to combine the system made obvious by Thomson et al. in view of Shannon et al. and the method of Wang et al. to combine the prior art elements of the network display made obvious by Thomson et al. and Shannon et al. and the node sizes based on the difference between a clinical and reference module score of Wang et al., resulting in a network display with node sizes indicating the degree of the difference. One of or ordinary skill in the art would recognize the function of the network of Thomson et al. in view of Shannon et al. (e.g. representing a hierarchical relationship of genes/networks) as well as the function of the node sizes of Wang et al. (e.g. indicating the difference) would be the same individually and in combination, and would further recognize that the results of the combination would predictably result in a network with various node sizes, given each node in the original network of Thomson et al. also uses scores representing a difference between a state of interest and a reference (Figure 1; pg. 867, col. 2, para. 2-3).
Furthermore, the limitation of displaying the difference as a color is interpreted as a matter of design choice, and Applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem when compared to displaying the difference as a node size, as shown by Wang et al. (Figure 4). Therefore, the node sizes shown by Wang et al. would perform equally as well in representing the differences between the score and a reference score, and such a modification fails to patentably distinguish over Wang et al.
It would have been further prima facie obvious to one of ordinary skill in the art to have modified the system made obvious by claim Thomson et al. in view of Shannon et al., as applied to claim 86, to have generate and displayed a ranked list of module associations ranked by statistical significance, as shown by Wang et al. (Table 1). One of ordinary skill in the art would have been motivated to combine the system of Thomson et al. and Shannon et al. with the method of Wang et al. to facilitate the investigation of the proteins mechanisms in carcinogenesis, providing mechanistic insight into the process, as shown by Wang et al. (pg. 6, col. 2, para. 2; pg. 12, col 1, para. 1). This modification would have had a reasonable expectation of success because Thomson et al. discloses identifying statistically significant subset of module scores (pg. 869, col. 2, para. 5), such that the ranked list of Wang et al. could be created for the modules of Thomson et al.
Therefore, the invention is prima facie obvious.

Claims 99 and 101-102 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. in view of Shannon et al., as applied to claim 86 above, and further in view of Leung et al. ( HyperModules: identifying clinically and phenotypically significant network modules with disease mutations for biomarker discovery, 2014, Bioinformatics, 30(15); pg. 2230-2232 ;previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 99 and 101-102¸ Thomson et al. in view of Shannon et al., as applied to claim 86 above, does not disclose the visualization engine is configured to display a time-dependence of at least one module-level attribute, a patient survival length determined according to the multidimensional multiscale module map, or a patient response to treatment determined according to the multidimensional multiscale module map, respectively. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Leung et al. 
Regarding claims 99 and 101-102, Leung et al. shows software for identifying clinically significant
 network modules (Abstract), including gene interaction networks and visualizing such networks by displaying a probability of survival in a Kaplam-Meier curve (i.e. a time-dependence and a patient survival length) determined based on the network, as recited in claims 99 and 101 (Fig. 1; pg. 2230, col. 2, para. 3) and displaying a predicted tumor relapse based on the network (i.e. response to treatment prediction) (Fig. 1; pg. 2231, col. 1, para. 1). Leung et al. further discloses that the software can be used to help discover genes and pathways as potential multivariate biomarkers for further experiments (pg. 2231; col. 2, para. 1).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system made obvious by Thomson et al. in view of Shannon et al., as applied to claim 86 above, to have displayed a time-dependence, patient-survival length, and patient response to treatment determined according to the multidimensional multiscale module map, as disclosed by Leung et al. (Fig. 1; pg. 2230, col. 2, para. 3; pg. 2231, col. 1, para. 1). One of ordinary skill in the art would have been motivated to combine the system of Thomson et al. and Shannon et al. and the method of Leung et al. in order to help discover genes and pathways as potential multivariate biomarkers for further experiments (pg. 2231, col. 2, para. 1), given Thomson et al. also discloses the multidimensional multiscale module map can be used for disease risk prediction (e.g. survival) (pg. 877, col. 1, para. 3). This modification would have had a reasonable expectation of success because both Thomson et al. and Leung et al. disclose generating gene interaction networks overlayed with gene data (Leung: Fig. 1; Thomson: Fig. 1), such that the methods for visualizing patient survival and relapse of Leung et al. would be applicable to the network of Thomson et al. 
Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 31 March 2022 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that Wang is focused on simple networks and does not disclose a hierarchy having at last three levels or individual nodes representing groups of proteins, as claimed, and therefore claims 86-104 are patentable in view of the prior art of record (Applicant’s remarks at pg. 19, para. 1 to pg. 20, para. 2).
This argument is not persuasive because it does not consider the newly cited reference, Thomson et al., which discloses the above limitations as discussed in the above rejection.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631